IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GREGORY KINNARD JR.,                     : No. 168 MM 2015
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
KELLY LAWVER, ADAMS COUNTY               :
CLERK OF COURTS,                         :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the “Emergency Petition for Writ of Quo Warranto

Complaint” is DENIED.